DETAILED ACTION
This office action is in responsive to a response an amendment after final filed on 5/18/21. Claims 1-20 are now pending.  
Applicant’s arguments, see pages 3-5, filed 5/18/21, with respect to the 35 U.S.C. 112 rejection have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see pages 3-5, filed 5/18/21, with respect to 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-20 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Shannon L. Warren on 6/9/21.
The Examiner has made the following changes to the claims.  Additions to the claims are reflected by underline (example) and deletions are reflected by a strikethrough (
Relative to the claims entered on 5/18/21, the application has been amended as follows: 



Claim 1
1. (currently amended) A zero-offset wavefield synthesis workflow to calculate a synthesized zero-offset wavefield output without the commitment to an rms velocity field output to circumvent velocity uncertainty, comprising:
calculating a migration cube output with a migration cube procedure by
estimating a first-wavelength shot-receiver  statics based on stack-power optimization,
estimating a model for a near-surface by nonlinear traveltime inversion applied to first-arrival times picked from shot gathers and calculate the a second wavelength shot-receiver statics and a third-wavelength shot-receiver statics.
applying shot-receiver statics and an appropriate single-channel signal processing sequence to shot records,

applying said short first-wavelength shot-receiver 
performing multichannel signal enhancement in a CMP domain,
returning to a shot-receiver domain and perform additional multichannel signal enhancement to further attenuate coherent linear noise and random noise,
performing prestack time migration of all shot gathers using a range of constant velocities, and
obtaining a set of a velocity panels that form said migration cube output;


rendering said synthesized zero-offset wavefield output from said demigration cube output with a zero-offset wavefield synthesis procedure ;
wherein.
a third wavelength is longer than a second wavelength, and
said second wavelength is longer than a first wavelength;
wherein.
said first wavelength shot-receiver residual statics characterize said first wavelength.
said second wavelength shot-receiver statics characterize said second wavelength, and
said third wavelength shot-receiver statics characterize said third wavelength;
wherein, said near-surface comprises an unconsolidated upper portion of earth material below the earth’s surface and above a subsurface comprising rock; and
wherein, said moveout-corrected CMP gathers comprises a CMP gather having been corrected to remove the moveout effect on traveltimes.
Claim 16
16. (currently amended) A zero-offset wavefield synthesis workflow to calculate a synthesized zero-offset wavefield output without the commitment to an rms velocity field output to circumvent velocity uncertainty, comprising:
calculating a migration cube output with a migration cube procedure by
estimating a first-wavelength shot-receiver  statics based on stack-power optimization,

applying shot-receiver statics and an appropriate single-channel signal processing sequence to shot records,

applying said first-wavelength shot-receiver 
performing multichannel signal enhancement in a CMP domain,
returning to a shot-receiver domain and perform additional multichannel signal enhancement to further attenuate coherent linear noise and random noise,
performing prestack time migration of all shot gathers using a range of constant velocities, and obtaining a set of a velocity panels that form said migration cube output;
rendering a demigration cube output from said migration cube output with a demigration cube calculation; and
rendering said synthesized zero-offset wavefield output from said demigration cube output with a zero-offset wavefield synthesis procedure;
said demigration cube output comprises an unmigrated volume that contains all reflections and diffractions that are present in the signal-processed shot gathers;
estimating said rms velocity fields output by limiting estimates within the bounds
of time migration; 
said rms velocity field output comprises a one or more lateral velocity variations;

a third wavelength is longer than a second wavelength, and
said second wavelength is longer than a first wavelength;
wherein.
said first wavelength shot-receiver residual statics characterize said first wavelength
said second wavelength shot-receiver statics characterize said second wavelength, and
said third wavelength shot-receiver statics characterize said third wavelength;
wherein, said near-surface comprises an unconsolidated upper portion of earth material
below the earth’s surface and above a subsurface comprising rock; and
wherein, said moveout-corrected CMP gathers comprises a CMP gather having been
corrected to remove the moveout effect on traveltimes.
Claim 17
17. (currently amended) A zero-offset wavefield synthesis workflow to calculate a synthesized zero-offset wavefield output without the commitment to an rms velocity field output to circumvent velocity uncertainty, comprising:
calculating a migration cube output with a migration cube procedure by
estimating a first-wavelength shot-receiver  statics based on stack-power optimization,
estimating a model for a near-surface by nonlinear traveltime inversion applied to first-arrival times picked from shot gathers and calculate a second wavelength shot-receiver statics and a third-wavelength shot-receiver statics,



applying said first-wavelength shot-receiver 
performing multichannel signal enhancement in a CMP domain,
returning to a shot-receiver domain and perform additional multichannel signal enhancement to further attenuate coherent linear noise and random noise,
performing prestack time migration of all shot gathers using a range of constant velocities, and
obtaining a set of a velocity panels that form said migration cube output;
rendering a demigration cube output from said migration cube output with a demigration cube calculation; and
rendering said synthesized zero-offset wavefield output from said demigration cube output with a zero-offset wavefield synthesis procedure;
performing multichannel signal processing to each of said velocity panels of said migration cube procedure to increase signal coherency;
said migration cube output comprises image volume in (V, X, T) coordinates;
said V comprises an rms velocity;
said X comprises a midpoint;
said T comprises an event time after migration;


creating said demigration cube output;
wherein.
a third wavelength is longer than a second wavelength, and
said second wavelength is longer than a first wavelength;
wherein.
said first wavelength shot-receiver residual statics characterize said first wavelength.
said second wavelength shot-receiver statics characterize said second wavelength, and
said third wavelength shot-receiver statics characterize said third wavelength;
wherein, said near-surface comprises an unconsolidated upper portion of earth material
below the earth’s surface and above a subsurface comprising rock; and
wherein, said moveout-corrected CMP gathers comprises a CMP gather having been corrected to remove the moveout effect on traveltimes.

                          Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While online reference Offset and angle-domain common image-point gathers for shot-profile migration, written by Rickett et al. teaches constructing an offset-domain CIP gathers after shot-profile migration by interpreting offset as the displacement between upgoing and downgoing wavefields, online reference Geologically Constrained Migration Velocity Analysis, written by Clapp teaches finding an acceptable interval velocity model for prestack migration by performing tomography in vertical travel-time space, online reference Circumventing velocity none of these reference taken either alone or in combination with the prior art of record disclose, estimating a model for a near-surface by nonlinear traveltime inversion applied to first-arrival times picked from shot gathers and calculate the a second wavelength shot-receiver statics and a third-wavelength shot-receiver statics, applying shot-receiver statics and an appropriate single-channel signal processing sequence to shot records, applying said short first-wavelength shot-receiver 
Claim 1 “estimating a model for a near-surface by nonlinear traveltime inversion applied to first-arrival times picked from shot gathers and calculate the a second wavelength shot-receiver statics and a third-wavelength shot-receiver statics.
applying shot-receiver statics and an appropriate single-channel signal processing sequence to shot records,

performing multichannel signal enhancement in a CMP domain,
returning to a shot-receiver domain and perform additional multichannel signal enhancement to further attenuate coherent linear noise and random noise,
performing prestack time migration of all shot gathers using a range of constant velocities, and
obtaining a set of a velocity panels that form said migration cube output;
rendering a demigration cube output from said migration cube output with a demigration cube calculation; and
rendering said synthesized zero-offset wavefield output from said demigration cube output with a zero-offset wavefield synthesis procedure;
Claim 16 “estimating a model for a near-surface by nonlinear traveltime inversion applied to first-arrival times picked from shot gathers and calculate a second wavelength shot-receiver statics and a third-wavelength shot-receiver statics.
applying shot-receiver statics and an appropriate single-channel signal processing sequence to shot records,
applying said first-wavelength shot-receiver 
performing multichannel signal enhancement in a CMP domain,
returning to a shot-receiver domain and perform additional multichannel signal enhancement to further attenuate coherent linear noise and random noise,

rendering a demigration cube output from said migration cube output with a demigration cube calculation; and
rendering said synthesized zero-offset wavefield output from said demigration cube output with a zero-offset wavefield synthesis procedure”
Claim 17 “estimating a model for a near-surface by nonlinear traveltime inversion applied to first-arrival times picked from shot gathers and calculate a second wavelength shot-receiver statics and a third-wavelength shot-receiver statics,
applying shot-receiver statics and an appropriate single-channel signal processing sequence to shot records,
applying said first-wavelength shot-receiver 
performing multichannel signal enhancement in a CMP domain,
returning to a shot-receiver domain and perform additional multichannel signal enhancement to further attenuate coherent linear noise and random noise,
performing prestack time migration of all shot gathers using a range of constant velocities, and
obtaining a set of a velocity panels that form said migration cube output;
rendering a demigration cube output from said migration cube output with a demigration cube calculation; and
rendering said synthesized zero-offset wavefield output from said demigration cube output with a zero-offset wavefield synthesis procedure;
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128